Matter of Lesean C. (2016 NY Slip Op 01669)





Matter of Lesean C.


2016 NY Slip Op 01669


Decided on March 9, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 9, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-01293
 (Docket No. D-7526-14)

[*1]In the Matter of Lesean C. (Anonymous), appellant.


Seymour W. James, Jr., New York, NY (Tamara Steckler and Michelle R. Duprey of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Jane L. Gordon and Allen & Overy LLP [Cheng Zhang], of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Kings County (Jacqueline D. Williams, J.), dated January 6, 2015. The order of disposition adjudicated Lesean C. a juvenile delinquent and placed him on probation for a period of 18 months. The appeal brings up for review an order of fact-finding of that court dated July 1, 2014, which, after a hearing, found that Lesean C. committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree, criminal possession of a firearm, criminal possession of stolen property in the fourth degree, and criminal possession of a weapon in the fourth degree.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
The appellant contends that the Family Court's finding that he possessed a handgun found in a vehicle in which he was a passenger was not supported by legally sufficient evidence. Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of a weapon in the second degree (Penal Law § 265.03[3]), criminal possession of a firearm (Penal Law § 265.01-b), and criminal possession of a weapon in the fourth degree (Penal Law § 265.01[1]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Tiyana D.R., 130 AD3d 833; cf. CPL 470.15[5]), we nevertheless accord deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Darnell C., 66 AD3d 771, 772; cf. People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the Family Court's determination with respect to those charges was not against the weight of the evidence (see Family Ct Act § 342.2[2]; cf. People v Romero, 7 NY3d 633, 644-645).
RIVERA, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court